      Case 2:20-bk-17433-VZ       Doc 329 Filed 09/03/21 Entered 09/03/21 17:35:44   Desc
                                   Main Document     Page 1 of 3

   DANIEL E. PARK, State Bar No. 174524
 1 dpark@parklawcorp.com

 2 DANIEL E. PARK LAW CORPORATION
   201 N. Brand Blvd., Unit 200
 3 Glendale, California 91203
   Telephone: (213) 616-7438
 4 Facsimile: (818) 479-9958

 5
   Attorneys for Creditors Daniel Park,
 6 Joan Park, and Jourdain DeWerd

 7
                             UNITED STATES BANKRUPTCY COURT
 8
            CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 9

10 In re,                                       CASE NO.: 2:20-bk-17433-VZ

11 JONG UK BYUN,                                Chapter 11

12                 Debtor.                      SUPPLEMENTAL DECLARATION OF
                                                DANIEL E. PARK IN SUPPORT OF
13
                                                ORDER TO SHOW CAUSE WHY
14                                              CHAPTER 11 CASE SHOULD BE
                                                CONVERTED TO CHAPTER 7
15
                                                HEARING
16                                              Date: September 30, 2021
                                                Time: 11:00 a.m.
17
                                                Place: Courtroom: 1368
18                                                     255 E Temple St.,
                                                       Los Angeles, CA 90012
19

20
21

22

23

24

25

26

27

28

                                                1
     DECLARATION OF DANIEL E. PARK IN SUPPORT OF ORDER TO SHOW CAUSE WHY CHAPTER 11
                        CASE SHOULD BE CONVERTED TO CHAPTER 7
       Case 2:20-bk-17433-VZ         Doc 329 Filed 09/03/21 Entered 09/03/21 17:35:44                  Desc
                                      Main Document     Page 2 of 3


 1                                   DECLARATION OF DANIEL PARK

 2 I, DANIEL PARK, declare:

 3          1.      I am an attorney, in good standing, with license to practice before all courts of the

 4 State of California. I am counsel for DANIEL E. PARK, JOAN BARK, AND JOURDAIN

 5 DEWERD (Collectively, “Creditors”) in the above-captioned matter.

 6          2.      The following facts are within my personal, first-hand knowledge and if called upon

 7 to testify I could and would testify competently thereto.

 8 Debtor Is Using Delay Tactics

 9          3.      Debtor has had offers to purchase Santa Fe Ave, Huntington Park, CA 90255 (“Santa

10 Fe Property”) for years. He has been delaying the sale of the Santa Fe Property unnecessarily for

11 years.

12          4.      On or about June 4, 2021, I inquired with JONG UK BYUN’S (“Debtor”) counsel on

13 whether a Sales and Purchase Agreement had been signed with regards to Santa Fe Property.

14 Debtor’s counsel advised that no such process had begun. A true and correct copy of the

15 correspondence is attached hereto as Exhibit A.

16          5.      In his Motion for Order Approving Sale, Debtor proposed to sell the Santa Fe

17 Property for $33 million to a buyer, Alere. However, Debtor kept the purchase agreement vague

18 with a lot of uncertainty and was an agreement not binding enough for the buyer.

19          6.      On August 31, 2021 at the hearing on the Motion for Order Approving Sale, the

20 Order was denied as the Court recognized that the deal is not binding enough and still uncertain.
21          7.      It is evident that the Debtor is delaying the sale of the Santa Fe Property for as long

22 as possible to the detriment of all creditors. Debtor has not been paying his creditors yet is

23 collecting rental income from the Property. The Motion for Order Approving Sale is another delay

24 tactic by Debtor to avoid Hyundai foreclosing on the Subject Property without committing to a real

25 deal. Debtor has no intention of selling the property and is using various motions with the Court to

26 simply delay any proceeding whatsoever.

27

28

                                                         2
     DECLARATION OF DANIEL E. PARK IN SUPPORT OF ORDER TO SHOW CAUSE WHY CHAPTER 11
                        CASE SHOULD BE CONVERTED TO CHAPTER 7
        Case 2:20-bk-17433-VZ        Doc 329 Filed 09/03/21 Entered 09/03/21 17:35:44                   Desc
                                      Main Document     Page 3 of 3


 1          8.      Another evidence of Debtor’s attempt to avoid paying his creditors is the sale of his

 2 San Bernardino Property in 2019. This sale transaction yielded Debtor $1,000,000 in profit with the

 3 creditors receiving nothing for it.

 4          9.      If Debtor is granted more continuances, he will continue to evade the judgment

 5 against him whereas a trustee will ensure that all of Debtor’s assets are allocated in the most

 6 efficient way to pay off all his creditors.

 7 Hyundai’s Foreclosure Will Ignore All Junior Interests

 8          10.     Hyundai has the ability to foreclose on the Subject Property, as well as Debtor’s

 9 other properties, to satisfy its own judgment. Should this foreclosure happen, all junior creditor

10 liens will be eliminated.

11          11.     Hyundai’s conduct has suggested that they are unaffected by junior creditors and

12 willing to push for this foreclosure sale on September 7, 2021 to occur in order to get their interests

13 satisfied. This foreclosure sale will be extremely detrimental to all other junior creditors.

14 Converting to Chapter 7 Ensures Everyone’s Interests Are Protected

15          12.     However, if this Court converts Debtor’s Chapter 11 to a Chapter 7 bankruptcy

16 matter and appoint a trustee, Debtor’s properties can be used to pay off all creditors. Hyundai, as

17 well as junior creditors will be paid off.

18          13.     Without the Court’s order to convert Debtor’s Chapter 11 bankruptcy to Chapter 7,

19 Debtor will continue to evade and delay any and all proceedings against him and many of the

20 secured and unsecured creditors will not get paid on their claims..
21          I declare under penalty of perjury under the laws of the State of California the foregoing is

22 true and correct.

23 //

24 DATED: September 2, 2021

25
                                                                  __/s/ Daniel Park______
26                                                                Daniel E. Park
27                                                                Attorney for Creditors Daniel Park,
                                                                  Joan Park, and Jourdain DeWerd
28

                                                        3
     DECLARATION OF DANIEL E. PARK IN SUPPORT OF ORDER TO SHOW CAUSE WHY CHAPTER 11
                        CASE SHOULD BE CONVERTED TO CHAPTER 7
